DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	IDS filed 3/26/2020 and 11/22/2019 are being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al. ("Low") [U.S. Pub. 2016/0239011].

With regard to claim 1, Lo teaches a method for dynamic adaption of a workflow, WF, of an automation system, AS ([fig. 1: Automation System (100)] and "a new App can be downloaded and started (or terminated and removed) without having to put the system to stop [par. 0031]"), 
wherein the workflow, WF ("The App Container 505 provides a mechanism to execute a group of apps 506A, 506B, 506C . . . 506n in sequence [par. 0033]"), comprises 
automated handling functions, AHFs, ("apps [par. 0005]") implementing associated production steps of a production process ("Example functions that may be performed by apps include tasks related to one or more of product engineering, production engineering, commissioning, sensing/acting, control, monitoring, optimization, collaboration, diagnostics, and business intelligence [par. 0026]") controlled by a workflow processor, WP, of a machine of the automation system ([Fig. 1: Production Units (105A-105D)] and "a programmable logic controller comprises a processor, a PLC operating environment, a device memory, and an app container. The PLC operating environment is configured to execute a controller automation program providing a plurality of skill functions [par. 0006]") and 
at least one automated handling function, AHF, configuring a shell to plug a pluggable automated handling function, pAHF, into the workflow, WF, of the automation system during runtime of the automation system for adaption of the workflow, WF ("an App can be stateless, and can be added, replaced or removed to a controller without impacting other apps, thereby providing a "Plug-n-Play" implementation while running [par. 0005]").

With regard to claim 2, Lo teaches the method according to claim 1, wherein the plugged-in automated handling function, pAHF ("an App can be stateless, and can be added, replaced or removed to a controller without impacting other apps, thereby providing a "Plug-n-Play" implementation while running [par. 0005]"), implements at least one associated production step of the production process performed by the at least one machine of the automation system ("apps configured to perform a discrete set of automation functions using the skill functions [par. 0009]").

With regard to claim 3, Lo teaches the method according to claim 1, wherein the workflow, WF, controlled by the workflow processor, WP, of the machine, M, of the automation system, AS, forms part of a workflow execution context associated with the machine and stored in a memory of the machine ("The device memory comprises apps configured to perform a discrete set of automation functions using the skill functions [par. 0009]" and "the App Container 606 implements an App Image 640 (e.g., a local shared memory) which is updated with the most current data from the RTDB 618 at the 

With regard to claim 4, Lo teaches the method according to claim 3, wherein the workflow execution context of the machine contains data items shared between automated handling functions, AHFs, executed by the machine of the automation system ("the App Container 606 implements an App Image 640 (e.g., a local shared memory) which is updated with the most current data from the RTDB 618 at the start of a scan before execution of the apps begins. This ensures all apps in the same sequence read the same input values, decoupled from subsequent changes in the RTDB 618 [par. 0036]").

With regard to claim 6, Lo teaches the method according to claim 1, wherein the plug-in automated handling function, pAHF, ("an App can be stateless, and can be added, replaced or removed to a controller without impacting other apps, thereby providing a "Plug-n-Play" implementation while running [par. 0005]") is 
loaded from a repository stored in a database of the automation system or 
read from a local memory of the machine of the automation system ("The RTDB is a common data repository responsible for managing the published states of all the apps/SFs as well as providing, for example, persistency and history services [par. 0031]" and "the App Container 606 implements an App Image 640 (e.g., a local shared memory) which is updated with the most current data from the RTDB 618 [par. 0036]") or 
read from a portable data carrier connected to the machine of the automation system or
provided by a software component delivery pipeline or 
by an automated update service.
	Note: claim is presented in the alternative. 

With regard to claim 7, Lo teaches the method according to claim 1, wherein the plug-in automated handling function, pAHF, is indicated in a specific data item stored in the workflow execution context of the machine of the automation system ("The RTDB is a common data repository responsible for managing the published states of all the apps/SFs as well as providing, for example, persistency and history services [par. 0031]" and "the App Container 606 implements an App Image 640 (e.g., a local shared memory) which is updated with the most current data from the RTDB 618 [par. 0036]").

With regard to claim 8, Lo teaches the method according to claim 1, wherein the plug-in automated handling function, pAHF, is adapted to perform at least one of 
a specific automated handling function ("apps configured to perform a discrete set of automation functions using the skill functions [par. 0009]" and "Example functions that may be performed by apps include tasks related to one or more of product engineering, production engineering, commissioning, sensing/acting, control, monitoring, optimization, collaboration, diagnostics, and business intelligence [par. 0026]") and 
a specific error handling function.
Note: claim is presented in the alternative.

With regard to claim 10, Lo teaches the method according to claim 1, wherein the automated handling functions, AHFs, are performed by collaborating machines of the automation system ("Example functions that may be performed by apps include tasks related to one or more of product engineering, production engineering, commissioning, sensing/acting, control, monitoring, optimization, collaboration, diagnostics, and business intelligence [par. 0026]" and [fig. 1: Production Units (105A-105D)]).

With regard to claim 11, Lo teaches the method according to claim 10, wherein the automated handling functions, AHFs, performed by the collaborating machines, Mi, of the automation system ("Example functions that may be performed by apps include tasks related to one or more of product engineering, production engineering, commissioning, sensing/acting, control, monitoring, optimization, collaboration, diagnostics, and business intelligence [par. 0026]" and [fig. 1: Production Units (105A-105D)]) are coordinated by a ledger realized by a shared database of the automation system ("The RTDB is a common data repository [par. 00031]") storing metadata about automated handling function, AHF, instances having been executed by the collaborating machines, Mi, and workflow states, S, of the collaborating machines, Mi, of the automation system ("managing the published states of all the apps/SFs as well as providing, for example, persistency and history services [par. 0031]" and "monitoring of data transfers, logging of data transfers, generating alerts based on data transfer, and facilitating secure communications with respect to data transfers [par. 0032]" and "the scheduler updates the RTDB with changed app image values of the current scan at the beginning of the next scan. This ensures time-equidistance output critical for such automation tasks as motion control. 

With regard to claim 16, Lo teaches an automation system comprising a machine, M, to perform a production process according to a workflow, WF ([fig. 1: Automation System (100) and Production Units (105A-105D)] and ("The App Container 505 provides a mechanism to execute a group of apps 506A, 506B, 506C . . . 506n in sequence [par. 0033]")), comprising automated handling functions, AHFs, implementing associated production steps of the production process ("Example functions that may be performed by apps include tasks related to one or more of product engineering, production engineering, commissioning, sensing/acting, control, monitoring, optimization, collaboration, diagnostics, and business intelligence [par. 0026]") and executed by a workflow processor, WP, of the machine ("a programmable logic controller comprises a processor, a PLC operating environment, a device memory, and an app container. The PLC operating environment is configured to execute a controller automation program providing a plurality of skill functions [par. 0006]"), 
wherein the workflow, WF, comprises at least one automated handling function, AHF, shell ("App Container [par. 0030]") configured to plug a pluggable automated handling function, pAHF, into the workflow, WF, of the automation system during runtime of the automation system to adapt dynamically the workflow, WF, of the automation system ("an App can be stateless, and can be added, replaced or removed to a controller without impacting other apps, thereby providing a "Plug-n-Play" implementation while running [par. 0005]").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Verissimo et al. ("Verissimo") [U.S. Pat. 6,095,674].

With regard to claim 5, Lo teach the method according to claim 2, wherein as soon as the pluggable automated handling function, pAHF, has been plugged into the automated handling function, AHF, shell of the workflow, WF, to execute the plug-in automated handling function, pAHF ("an App can be stateless, and can be added, replaced or removed to a controller without impacting other apps, thereby providing a "Plug-n-Play" implementation while running [par. 0005] and "a new App can be downloaded and started (or terminated and removed) without having to put the system to stop [par. 0031]").
Although Lo teaches managing the workflow ("The App Container 505 provides a mechanism to execute a group of apps 506A, 506B, 506C . . . 506n in sequence [par. 0033]") and where the managing can be accomplished in a variety of ways ("To provide a robust set of options, the App Container 505 may provide a variety of models that can be used for executing individual apps … the App Container 505 may be configured to support other techniques for executing apps [par. 0034]"), 
Lo does not explicitly teach a control token is passed by the automated handling function, AHF, shell into the plug-in automated handling function, pAHF.
In an analogous art (flow control), Verissimo teaches where a control token is passed by a device implementing a function to another device implementing another function ("the schedule may indicate that the token is to be passed first to device A 703 and then to device B 704, then to device C 705 and so on with the token being passed finally to device I 711 [col. 15 lines 38-41]"). 
	Verissimo further teaches, "Access to the Fieldbus may be controlled using a token system, wherein a token is used to indicate which device is authorized to initiate a transaction on the Fieldbus … insure that the token is passed to each device requesting to initiate a bus transaction according to a preselected scheduling order [col. 1 lines 49-55]."
	In light of Verissimo's teachings, it can be seen that utilizing a token method allows for conflicts to be avoided when implementing a schedule. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Lo's teachings of managing workflow, to include the token method as taught by Verissmo, for the benefit of avoiding conflicts when executing apps in sequence. 

With regard to claim 12, Lo teaches the method according to claim 1, wherein each automated handling function, AHF, of the workflow, WF, comprises at least one input port and at least one output port to send and receive data between the automated handling functions, AHFs ("for App-to-
Although Lo teaches managing the workflow ("The App Container 505 provides a mechanism to execute a group of apps 506A, 506B, 506C . . . 506n in sequence [par. 0033]") and where the managing can be accomplished in a variety of ways ("To provide a robust set of options, the App Container 505 may provide a variety of models that can be used for executing individual apps … the App Container 505 may be configured to support other techniques for executing apps [par. 0034]"),
Lo does not explicitly teach to send and receive a control token between the automated handling functions, AHFs.
In an analogous art (flow control), Verissimo teaches sending and receiving a control token between functions via an input port and an output port ("the schedule may indicate that the token is to be passed first to device A 703 and then to device B 704, then to device C 705 and so on with the token being passed finally to device I 711 [col. 15 lines 38-41]" and "Inputs and outputs of a virtual function block of a device may be coupled, e.g., linked, to other function block inputs [col. 16 lines 64-66]"). 
	Verissimo further teaches, "Access to the Fieldbus may be controlled using a token system, wherein a token is used to indicate which device is authorized to initiate a transaction on the Fieldbus … insure that the token is passed to each device requesting to initiate a bus transaction according to a preselected scheduling order [col. 1 lines 49-55]."
	In light of Verissimo's teachings, it can be seen that utilizing a token method allows for conflicts to be avoided when implementing a schedule. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Lo's teachings of managing workflow, to include the token method as taught by Verissmo, for the benefit of avoiding conflicts when executing apps in sequence.

With regard to claim 13, the combination above teaches the method according to claim 12. Lo in the combination further teaches wherein the execution of an automated handling function, AHF, is started automatically in response to reception of the control token via one of its input ports ("An activity (including a step) performed automatically is performed in response to one or more executable instructions or device operation without user direct initiation of the activity [par. 0043];" where Verissimo in the combination teaches the control token). It would have been obvious to one of ordinary 

With regard to claim 14, the combination above teaches the method according to claim 12. Lo in the combination further teaches wherein after completed execution of an automated handling function, AHFs, the control token passes via the output port of the automated handling function, AHF, to an input port of the next automated handling function, AHF, within the workflow, WF, to be executed ("for App-to-App/SF interactions [par. 0031]" and "These processes may include receiving input data and/or parameters, performing operations on received input data and/or performing functions in response to received input parameters, and providing resulting output data and/or parameters [par. 0042];" where Verissimo in the combination teaches the control token passed between input and output ports "the schedule may indicate that the token is to be passed first to device A 703 and then to device B 704, then to device C 705 and so on with the token being passed finally to device I 711 [col. 15 lines 38-41]" and "Inputs and outputs of a virtual function block of a device may be coupled, e.g., linked, to other function block inputs [col. 16 lines 64-66]"). 

With regard to claim 15, the combination above teaches the method according to claim 12. Verissimo in the combination further teaches wherein the control token is used for controlling at least one of 
the workflow, WF, execution ("the schedule may indicate that the token is to be passed first to device A 703 and then to device B 704, then to device C 705 and so on with the token being passed finally to device I 711 [col. 15 lines 38-41]") and 
the application of an error handling policy if an error occurs during execution of an automated handling function, AHF.
	Note: claim is presented in the alternative. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Piper [U.S. Pub. 2006/0015600].

With regard to claim 9, Lo teaches the method according to claim 7. Although Lo teaches the plug-in automated handling function, pAHF and automated handling function, AHF, shell (as presented in clami 1 above) and managing various issues ("management of apps (e.g., downloading, starting, initializing, scheduling, stopping and deleting an App), security sandboxing of apps, secure and controlled way for apps to access PLC data (e.g., the process image or databases), heartbeat monitoring and killing of non-responsive apps, and reclaiming resources from crashed apps [par. 0029]"),
Lo does not explicitly teach wherein if a required plug-in automated handling function, pAHF, indicated in the data item is not available the automated handling function, AHF, shell provides at least one of a default behavior and indicates unavailability of the required plug-in automated handling function, pAHF. 
	In addressing a similar problem (error control), Piper teaches if an item is not available, providing at least one default behavior and indicating unavailability of the item ("If the specified channel was missing then the application reverts to using the default channel with a warning in the log [par. 0047]"). 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have applied Piper's concept of reverting to default values when an item is missing, to the management of apps as taught by Lo, for the benefit of being able to continue executing control even if an app is missing. Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Piper's teachings of a warning, for the benefit of notifying a user when an app is missing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119